Citation Nr: 1208962	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for superficial phlebitis and stasis ulcer, left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in North Little Rock, Arkansas.  The case comes to the Board from the RO in St. Petersburg, Florida.  The Veteran testified at a videoconference hearing before the undersigned in December 2011.  A transcript is on file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that a VA medical opinion from January 2007 is of record, addressing the propriety of the treatment that the Veteran received from the Texarkana Community Based Outpatient Clinic (CBOC) in October-November 2004.  The opinion references a long standing pattern of treatment noncompliance and neglect in the Veteran's actions when being treated.  Treatment records from 2003 through 2004 are referenced by the examiner, which he apparently electronically accessed at the medical center.  The claims file does not contain any treatment records for the period between 1999 and November 2004.  Since the VA examiner relied on treatment records from 2003 and earlier in 2004 in providing his opinion, those records must be obtained and associated with the claims file.  

Additionally, at his hearing the Veteran mentioned that he got private treatment at either Texarkana Wound Care Center or Texarkana Hospital, he was unsure of the name.  There are private treatment records from Woodley Regional Hospital in Texarkana in the claims file.  Earlier correspondence from the Veteran indicated that all of his private treatment was at Woodley.  It is therefore unclear if the Veteran received other private treatment for his left leg ulcer, or if he just intended to refer to his treatment at Woodley Regional Hospital.  This should be clarified upon remand.  If the Veteran does identify additional private treatment, the appropriate records should be obtained and associated with the claims file.

After the hearing, a private medical statement was submitted.  It appears to indicate that the appellant had superficial phlebitis and a stasis ulcer of the lower left leg.  It was indicated that this was caused by, the result of, or aggravated by VA treatment, which this reviewer indicated was due to carelessness or poor judgment.  It is further indicated that this was a subjective report from the Veteran's history.  It is unclear whether there was a stasis ulcer, and if so, whether it could be related to treatment.  Appellant argued at his hearing that the leg was worse than it would have been had an Unna boot been given sooner.  Further examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from 2003-2004 and associate them with the claims file.

2.  Contact the Veteran and request that he specifically identify all private treatment that he received for his left leg ulcer.  The Veteran should be asked to provide a release of information to enable VA to attempt to obtain treatment records from all identified sources of private treatment.  The name of the treatment facility in Texarkana should be specifically determined.  If there are additional records they should be sought.  All identified treatment records should be obtained.  If treatment records are identified but cannot be obtained, then the claims file should document the attempts that were made to obtain the records.  The Veteran should also be notified of VA's inability to obtain the records.

3.  After the records are obtained, the Veteran should be scheduled for a VA physical examination by an appropriate examiner.  All indicated tests should be performed, and all clinical findings reported in detail.  The claims folders should be available to the examiner prior to the entry of any opinions.  The examiner is asked to identify the status of the Veteran's lower extremity before and after the VA treatment in 2004.  Specifically, the examiner should indicate whether there is any additional disability following the treatment.  If so, it should be indicated whether anything in the VA care lead to the additional disability.  If there is no additional disability that should be set out.  If any unforeseeable result or lack of skill is identified that should be set out.  If it is determined that the care was appropriate, that should be set out.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


